DETAILED ACTION
	This office action is in response to the application filed on 11/10/2020 in which claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US20200068608A1) in view of Ericsson; “PUSCH sub-PRB allocation for MTC;” 3GPP TSG RAN WG1 Meeting #92bis, R1-1804124.
As to claims 5, 1, 9, and 10, Ye teaches a method executed by user equipment (UE), the method comprising: (abstract UE transmits a sub-PRB PUSCH transmission on the sub-PRB PUSCH transmission allocation.)
receiving downlink control information (DCI); ([0113] The resource allocation may be indicated by up to 6 bits for subcarrier indication and 3 bits for indicating the number of RUs in DCI [0116] The I.sub.sc may be the subcarrier indication in the DCI [0146] the number of PUSCH repetitions indicated in DCI)
determining, according to the DCI, a number of subframes occupied by a physical uplink shared channel (PUSCH) transmission comprising one or a of more PUSCH repetitions; ([0146] the UE may assume that the total transmission duration, which can be calculated by the number of RUs multiplied by the number of subframes per RU multiplied by the number of repetitions, may not exceed the maximum total number of (valid) subframes of transmission defined for CE mode A and CE mode B.)
But does not specifically teach:
dividing the one or more PUSCH repetitions into one or more blocks of PUSCH repetitions; 
determining a reference subframe for each of the one or more blocks of PUSCH repetitions; and 
determining a redundancy version index for the each reference subframe to serve as a redundancy version index of a block of the one or more PUSCH repetitions in which the reference subframe is located, 
wherein each of the one or more blocks of PUSCH repetitions comprises at least one PUSCH repetition.
However Ericsson teaches dividing the one or more PUSCH repetitions into one or more blocks of PUSCH repetitions; (Section 3.7 table 8 describes dividing the consecutive subframes into blocks)
determining a reference subframe for each of the one or more blocks of PUSCH repetitions; and  (section 3.7 table 8 describes the subframe number of the first subframe n each block of consecutive subframes are denoted as nabs,1)
determining a redundancy version index for the each reference subframe to serve as a redundancy version index of a block of the one or more PUSCH repetitions in which the reference subframe is located,  (section 3.7 table 8 shows an equation for determining the redundancy version for each block of subframes)
wherein each of the one or more blocks of PUSCH repetitions comprises at least one PUSCH repetition. (section 3.7 table 8 the same redundancy version is applied to PUSCH transmitted in a given block of consecutive subframes for cyclic repetition.) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the sub-PRB data transmission method of Ye with the method of Ericsson in order to provide cyclic repetition for sub-PRB over PUSCH.
As to claims 6, 2, 11, and 14, Ye in view of Ericsson teaches the method according to claim 5, wherein: each of the one or more PUSCH repetitions is allocated with one or more resource units; and each of the one or more resource units occupies one or more subframes. (Ericsson [0146] the total transmission duration, which can be calculated by the number of RUs multiplied by the number of subframes per RU multiplied by the number of repetitions,)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the sub-PRB data transmission method of Ye with the method of Ericsson in order to provide cyclic repetition for sub-PRB over PUSCH.
As to claims 7, 3, 12, and 15, Ye in view of Ericsson teaches the method according to claim 6, wherein the number of subframes occupied by the PUSCH transmission is determined according to a number of PUSCH repetitions, a number of resource units allocated to each of the one of more PUSCH repetitions, and a number of subframes occupied by each of the one of more resource units. (Ericsson [0146] the total transmission duration, which can be calculated by the number of RUs multiplied by the number of subframes per RU multiplied by the number of repetitions,)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the sub-PRB data transmission method of Ye with the method of Ericsson in order to provide cyclic repetition for sub-PRB over PUSCH.
As to claims 8, 4, 13, and 16, Ye in view of Ericsson teaches the method according to claim 5, wherein the redundancy version index of each reference subframe is determined according to a serial number of a block of subframes in which the reference subframe is located. (Ye section 3.7 table 8 describes a J numbered block of subframes that are sequential in time that are used to determine the redundancy version index of each block of subframes)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465